In re Johnson, Derrick; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. D, No. 483407; to the Court of Appeal, First Circuit, No. 08 KW 2473.
The pleading is transferred to the district court with instructions to the district judge to act on relator’s motion and order for contradictory hearing or rule to show cause for production of documents as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted. The distinct court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.